Citation Nr: 0829348	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims for service 
connection.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is not 
related to active service.

2.  Bilateral tinnitus is not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in October 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in July 2007, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. §5103(a) and 
38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the veteran's statements and his private treatment 
records have been associated with the claims folder.  
However, the veteran's service medical records could not be 
located, presumably as a result of the 1973 fire at the 
National Personnel Records Center (NPRC).  In cases in which 
the veteran's service medical records are missing and are 
presumed to have been destroyed in the July 1973 fire at the 
NPRC, the VA has a heightened duty to explain its findings 
and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The RO submitted requests for records during the time of the 
veteran's active service from November 1950 to November 1951.  
The RO also requested all sick/morning reports for June 1948 
to August 1949.  No results were found.  The RO notified the 
veteran, in April 2006, of the inability to obtain the 
records in accordance with 38 C.F.R. § 3.159(e) (2007).  The 
veteran was given the opportunity to send the VA any further 
evidence he had pertaining to his claims.  The veteran 
submitted additional information that did not yield any 
subsequent results.  

All reasonable efforts have been completed and a reasonably 
exhaustive search conducted.  A remand for further 
development of this claim would serve no useful purpose.  In 
this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he received damage to 
his hearing when he fell off the roof of a hut during duty in 
Okinawa.  

There are no service medical records available for review.  
The Board has a heightened duty to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).  The legal standard for proving 
a claim for service connection is not lowered.  However, the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant is 
increased.  Russo v. Brown, 9 Vet. App. 46 (1996).

It is not until July 1983, more than 30 years after discharge 
from service, that there is medical evidence of hearing loss.  
Evidence of a prolonged period without apparent medical 
complaints can be weighed against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

During the most recent private audiological evaluation in 
October 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
65
70
LEFT
50
55
65
65
65

The results from all private examinations show current 
bilateral hearing loss as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the veteran's claimed in-service noise exposure.

The competent medical evidence in this case includes several 
private treatment records and audiological evaluations.  
Again, these records clearly indicate that the veteran has a 
current diagnosis of bilateral hearing loss, but they are 
entirely devoid of a suggestion that the hearing loss is a 
result of the veteran's active service.  Dr. Fowler stated 
the veteran came to his office for problems with hearing that 
the veteran attributed to an accident that occurred during 
service.  Additionally, the doctor reported that tests 
completed showed the veteran's hearing loss was sensorineural 
in nature.  However, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board recognizes the veteran's contentions, namely that 
his hearing problem occurred as a result of an accident 
during service.  Although the veteran has given his own 
opinion that his current hearing loss resulted from an injury 
during service, laypersons are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In sum, the Board acknowledges that the veteran has current 
bilateral hearing loss.  However, because of the absence of a 
medical nexus between his current hearing loss and active 
duty, and the amount of time that elapsed since military 
service without treatment, the Board finds that the evidence 
is against a grant of service connection for bilateral 
hearing loss.

III.  Entitlement to Service Connection for Bilateral 
Tinnitus

As previously discussed, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

There is no medical evidence of a current disability.  The 
private treatment records and audiological evaluations make 
no mention of tinnitus.  The statement by Dr. Fowler states 
that the veteran was treated at his office only for hearing 
loss and hearing aids.  

Further, even if the Board were to find sufficient evidence 
of a current disability due to the subjective nature of this 
disorder, the evidence does not support a nexus between the 
veteran's claimed tinnitus and service.  The record contains 
no competent medical opinion that provides a nexus between 
service and tinnitus.  While the veteran has suggested that 
his current tinnitus is related to service, as a layperson, 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, because of the absence of medical evidence of current 
tinnitus, the absence of evidence of an in-service 
occurrence, and the absence of medical evidence of a nexus 
between the claimed in-service injury and the claimed current 
disability, the Board finds that the evidence is against a 
grant of service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


